Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 1 of 15 PageID 1444



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 LOUIS MATTHEW CLEMENTS,

             Plaintiff,

 v.                                 Case No:    2:20-cv-310-JES-MRM

 APAX PARTNERS LLP, ANDREW
 SILLITOE, in his official
 capacity as Co-CEO of Apax
 Partners LLP, and MITCH
 TRUWIT, in his official
 capacity as Co-CEO of Apax
 Partners LLP,

             Defendants.



                             OPINION AND ORDER

       This matter comes before the Court on review of defendant

 Apax Partners LLP’s Motion to Dismiss Fifth Amended Complaint (Doc.

 #87) filed on April 21, 2021, and Apax Co-CEOs Andrew Sillitoe and

 Mitch Truwit's Motion to Dismiss Fifth Amended Complaint (Doc.

 #93) filed on May 14, 2021.      Plaintiff was provided two chances to

 file a response.      (Docs. ## 94, 96.)      On July 1, 2021, plaintiff

 filed an Amended Successive Motion in Opposition (Doc. #97).

 Defendants seeks relief under Fed. R. Civ. P. 12(b)(2) for lack of

 personal jurisdiction and 12(b)(6) for failure to state a claim.

 For the reasons stated below, the motions are due to be granted.
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 2 of 15 PageID 1445



                                        I.

       On March 16, 2021, the Court issued an Opinion and Order (Doc.

 #82) finding that the Fourth Amended Complaint did not establish

 personal     jurisdiction   because    plaintiff    had   failed     to    allege

 sufficient facts to make out a prima facie case of jurisdiction as

 to Apax.    Apax was only named in Count X for a violation of Florida

 law in the Fourth Amended Complaint.          Plaintiff was provided an

 opportunity to amend as to Apax only.              Defendants Sillitoe and

 Truwit     were   not   named   as   defendants    in   the   Fourth      Amended

 Complaint.        On April 7, 2021, plaintiff filed a Fifth Amended

 Complaint (Doc. #84) adding Sillitoe and Truwit as defendants

 without leave of Court and after the October 16, 2020 deadline to

 amend pleadings.

       Defendant Apax alleges that the Fifth Amended Complaint (Doc.

 #84) repeats the same insufficient allegations regarding personal

 jurisdiction, with only two substantive paragraphs 1 added to the



       1   The identified paragraphs are:
              It is public knowledge that APAX PARTNERS         LLP
              as investor/owner, advised funds for              the
              purchase of 3M Electronic Monitoring with         the
              name     changed      to     ATTENTI.             See
              https://pestakeholder.org/continuing-
              incarceration-apax-partners-digital-
              shackles/. (FAC ¶ 7).

              It is public knowledge that US Senator
              Elizabeth Warren and Members of the US House
              of Representatives Alexandria Ocasio-Cortez
              and Mark Pocan have targeted APAX for


                                        2
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 3 of 15 PageID 1446



 document.     (Doc. #87, p. 4.)          Defendants Sillitoe and Truwit

 believe two counts are directed as to them, Count IX and Count X.2

 Defendants Sillitoe and Truwit seek dismissal because they were

 added as new parties long after the deadline to add new parties,

 they are not subject to personal jurisdiction in Florida, the

 claims are barred by res judicata and the statute of limitations,

 and plaintiff fails to state a claim.         (Doc. #93, p. 4.)

       Regarding personal jurisdiction, plaintiff argues that the

 Co-CEOs are liable for personal jurisdiction for the same reasons

 that Apax is liable, but that without discovery ownership cannot

 be determined.     (Doc. #97, p. 9.)      The remaining arguments center

 on the substantive issues.

                                     II.

       In the Fifth Amended Complaint, plaintiff alleges that Apax

 is a British equity firm, headquartered in London, England, and

 that the company also operates out of Tel Aviv.         Plaintiff alleges

 that Apax is authorized to do business in New York, and that Apax



             investing in and acquiring ATTENTI Electronic
             Monitoring in their war on private equity
             firms   profiting   from  incarceration   and
             detention.                                See
             https://www.warren.senate.gov/imo/media/doc/
             2019-09-30%20Letters
             %20to%20PE%20Firms%20re%20Prison%20Services.
             pdf. (FAC ¶ 8).
       2The Court notes that the Fifth Amended complaint refers to
 defendants collectively in every count.



                                      3
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 4 of 15 PageID 1447



 is within reach of Florida’s long-arm statute.            (Doc. #84, ¶ 2.)

 Sillitoe is a CEO, partner of Apax, and citizen of England.             Truwit

 is the other CEO and a citizen of England.                  (Id., ¶¶ 3-4.)

 Plaintiff alleges that Apax was an “investor/owner, advised funds

 for the purchase of 3M Electronic Monitoring with the name changed

 to Attenti.”      (Id., ¶ 7.)        Plaintiff alleges that Members of

 Congress have targeted Apax for investing in and acquiring Attenti.

 (Id., ¶ 8.)

       Plaintiff alleges that defendants Apax and co-conspirators 3M

 and Roman are an association-in-fact enterprise engaged in a

 pattern of conspiracy and criminal activities and/or racketeering

 activities and in violation of Florida’s Deceptive and Unfair Trade

 Practices Act.     (Id., ¶¶ 10-12.)        Plaintiff alleges that while he

 was on State probation from June 4, 2008 to June 4, 2013, the

 equipment he was wearing repeatedly malfunctioned.                 Plaintiff

 alleges that the malfunctions caused him to be arrested on seven

 occasions for violations of probation.            (Id., ¶ 23.)     Plaintiff

 alleges that the defect was not known to the courts or law

 enforcement and was concealed by defendants.          (Id., ¶ 27.)

       Plaintiff alleges that instead of fixing or replacing the

 defective equipment, 3M sold the company to Apax and renamed it to

 Attenti.      (Id.,   ¶   45.)     Plaintiff    alleges   this   sale   was   a

 fraudulent transfer as he was a “potential Judgement Creditor at

 the time.”    (Id., ¶ 46.)       Plaintiff alleges that Apax and Attenti



                                        4
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 5 of 15 PageID 1448



 are partners in ownership, and as co-conspirators with 3M and Roman

 and    Attenti,     defendants     used   deceptive   practices     to    mislead

 consumers.      (Id., ¶¶ 48, 50.)         Plaintiff alleges that Truwit and

 Sillitoe, and other unnamed employees, failed to provide proper

 oversight of Apax but they managed and conducted the affairs of

 the enterprise and aided and abetted the conduct of Apax employees

 to conceal and cover up criminal and/or racketeering.                    (Id., ¶¶

 51, 56.)        Plaintiff alleges that defendants have had detailed

 reports and evidence since 2008 that would have excluded plaintiff

 as to the probation violations, but it was withheld from counsel

 and the courts.       (Id., ¶ 61.)

        In   Count   I,   plaintiff    alleges    design   defects    in    Apax’s

 equipment.        Plaintiff   argues      that   “defendants”     knew    of   the

 defective condition and design posing a serious risk to the wearer.

 In Count II, plaintiff argues intentional infliction of emotional

 distress because defendants knew about the defectiveness of the

 monitoring equipment but did not relay the information to the State

 of Florida or plaintiff. In Count III, plaintiff alleges negligent

 infliction of emotional distress because plaintiff wore electronic

 monitoring equipment on his ankle that had an impact on him.                Count

 IV    alleges    fraudulent   misrepresentation,      and   Count    V    alleges

 fraudulent concealment.          In Count VI, plaintiff alleges negligent

 misrepresentation        because    defendants    were    aware   the     testing

 procedures were flawed.       In Count VII, plaintiff alleges fraud and



                                           5
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 6 of 15 PageID 1449



 deceit due to defendants’ unlawful, improper testing and blatant

 distribution of false information which over states the location

 finding ability of the monitoring equipment.              In Count VIII,

 plaintiff alleges that defendants committed gross negligence and

 argues for punitive damages.        Count IX alleges a RICO violation

 under both state and federal law.        Count X alleges a violation of

 Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA). Count

 XI simply seeks exemplary damages and Count XII alleges unjust

 enrichment.

       All defendants note that the find-and-replace nature of the

 Fifth Amended Complaint leads to inconsistencies.          Apax argues:

             Despite clearly articulating in all 5 prior
             complaints that Apax’s limited role was as a
             private equity firm allegedly involved in the
             purchase of 3M EM in 2017, with his find-and-
             replace scheme Plaintiff is now suddenly
             alleging   that   Apax   (and   not   Attenti):
             manufactured    the    electronic    monitoring
             equipment Plaintiff wore while on probation
             from 2008 to 2013; had contracts with the
             Florida Department of Corrections for the past
             20 years; was somehow involved in hiding
             exculpatory evidence at Plaintiff’s violation
             of probation hearings from 2008 to 2013;
             provided company employees/experts to testify
             at these hearings from 2008 to 2013; and its
             CEOs   (or   employees   under   their   watch)
             concealed    exculpatory     evidence    and/or
             evidence of product defects at these hearings,
             and joined in a conspiracy to conceal and
             further their criminal conduct so they could
             maintain lucrative government contracts. FAC
             ¶¶ 26, 29, 35, 37, 51, 61, 65.




                                      6
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 7 of 15 PageID 1450



 (Doc. #87, p. 6.)      Similarly, Sillitoe and Truwit also note the

 “find-and-replace scheme” issues:

             Apax’s actual role (as alleged in the five
             prior complaints filed in this action) is
             entirely separate. Apax is a British private
             equity firm headquartered in London, England.
             FAC ¶ 2. Until the find-and-replace scheme in
             the   FAC,   Plaintiff’s    only   substantive
             allegations as to Apax were that in 2017,
             while the 2016 Lawsuit was still pending, 3M
             Company “sold or ‘dumped’” 3M Electronic
             Monitoring (n/k/a Attenti), the defendant in
             the 2016 Lawsuit, to Apax who “then renamed it
             to Attent[i]”—which allegedly constituted a
             fraudulent conveyance to avoid payment of a
             potential judgment. See Compl. DE 1 ¶¶ 13, 18,
             54, 58; Am. Compl. DE 16 ¶¶ 15, 20, 61, 65;
             2nd Am. Compl. DE 24 ¶¶ 16, 21, 66, 70; 3rd
             Am. Compl. DE 55 ¶¶ 18, 26, 71, 75; 4th Am.
             Compl. DE 57 ¶¶ 42-47, 151-155. Indeed, Apax
             was only identified in Count X for Violation
             of FDUTPA based on the alleged Fraudulent
             Conveyance in 2017 (more than four years after
             Plaintiff last used a monitoring device in
             2013 (FAC ¶ 21)). DE 82 p. 18; 4th Am. Compl.
             DE 57 ¶¶ 151-55.

             In contrast, none of the FAC allegations
             against Sillitoe and Truwit (all of which were
             previously alleged against 3M Company CEO Mike
             Roman) relate to the alleged 2017 fraudulent
             conveyance. Instead, because of the find-and-
             replace scheme, the FAC now alleges that Apax
             (and not Attenti) was the manufacturer,
             seller,   and  monitor   of   the   electronic
             monitoring device Plaintiff used from 2008 to
             2013, and that Apax’s Co-CEOs (and not 3M
             Company’s) were involved in an obstruction of
             justice conspiracy to suppress evidence of
             product defects at Plaintiff’s VOP hearings
             from 2008 to 2013, thus causing him to be
             wrongfully incarcerated. FAC ¶¶ 48-65, 149,
             155.




                                      7
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 8 of 15 PageID 1451



 (Doc. #93, p. 3.) Considering plaintiff’s pro se status, the Court

 will assume that all counts apply to all three defendants as the

 allegations     do   not   clearly     identify   defendants     with   any

 distinction.

                                      III.

       When a defendant challenges the Court’s personal jurisdiction

 over it, “the plaintiff bears the ultimate burden of establishing

 that personal jurisdiction is present.”           Oldfield v. Pueblo De

 Bahia Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 2009).          The Court

 accepts the allegations in the complaint as true, “to the extent

 that they are uncontroverted by the Defendant’s affidavits and

 depositions, and must construe all reasonable inferences in favor

 of the Plaintiff.”     Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d

 1286, 1291 (11th Cir. 2000).      “Vague and conclusory allegations do

 not satisfy this burden.”        Catalyst Pharms., Inc. v. Fullerton,

 748 F. App'x 944, 946 (11th Cir. 2018) (citing Snow v. DirecTV,

 Inc., 450 F.3d 1314, 1318 (11th Cir. 2006)).           Under Federal Rule

 of Civil Procedure 8(a)(2), a Complaint must contain a “short and

 plain statement of the claim showing that the pleader is entitled

 to relief.”    Fed. R. Civ. P. 8(a)(2).

             When analyzing a dismissal for lack of
             personal jurisdiction, “we first determine
             whether the applicable statute potentially
             confers jurisdiction over the defendant.”
             Republic   of   Panama   v.  BCCI   Holdings
             (Luxembourg) S.A., 119 F.3d 935, 942 (11th
             Cir. 1997). Jurisdiction over a non-resident



                                       8
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 9 of 15 PageID 1452



             defendant may be based upon a federal statute
             or a state long-arm statute. If a basis exists
             for   exercising   jurisdiction,    we   “then
             determine whether the exercise of jurisdiction
             comports with due process.” Id.

 Courboin v. Scott, 596 F. App'x 729, 732 (11th Cir. 2014).            Under

 the Florida long-arm statute,

             (1)(a) A person, whether or not a citizen or
             resident of this state, who personally or
             through an agent does any of the acts
             enumerated in this subsection thereby submits
             himself or herself and, if he or she is a
             natural   person,   his   or   her   personal
             representative to the jurisdiction of the
             courts of this state for any cause of action
             arising from any of the following acts:

             1. Operating, conducting, engaging in, or
             carrying on a business or business venture in
             this state or having an office or agency in
             this state.

             2. Committing     a    tortious   act   within   this
             state.

             3. Owning, using, possessing, or holding a
             mortgage or other lien on any real property
             within this state.

             4. Contracting to insure a person, property,
             or risk located within this state at the time
             of contracting.

 Fla. Stat. § 48.193(1)(a).        Further, “[a] defendant who is engaged

 in substantial and not isolated activity within this state, whether

 such activity is wholly interstate, intrastate, or otherwise, is

 subject to the jurisdiction of the courts of this state, whether

 or not the claim arises from that activity.”                 Fla. Stat. §

 48.193(2).




                                       9
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 10 of 15 PageID 1453



              In order for a court to exercise specific
              jurisdiction over a claim, there must be an
              “affiliation between the forum and the
              underlying controversy, principally, [an]
              activity or an occurrence that takes place in
              the forum State.” Goodyear [Dunlop Tires
              Operations, S.A. v. Brown, 564 U.S. 915, 919,
              131 S. Ct. 2846 (2011)] (internal quotation
              marks and brackets in original omitted). When
              there   is   no  such   connection,   specific
              jurisdiction is lacking regardless of the
              extent of a defendant's unconnected activities
              in the State. See id., at 931, n.6, 131 S. Ct.
              2846 (“[E]ven regularly occurring sales of a
              product in a State do not justify the exercise
              of jurisdiction over a claim unrelated to
              those sales”).

  Bristol-Myers Squibb Co. v. Superior Ct. of Cal., San Francisco

  Cty., 137 S. Ct. 1773, 1781, 198 L. Ed. 2d 395 (2017).

        The Declaration of Simon Cresswell (Doc.#87-1, Exh. A), a

  partner in Apax and general counsel, provides that he resides in

  England.     Mr. Cresswell states that Apax did not purchase 3M

  Electronic Monitoring Company from 3M and has never owned 3M

  Electronic Monitoring Company in that name or in its current name

  Attenti US, Inc.    In fact, Apax has never developed, manufactured,

  sold or monitored electronic monitoring equipment, and has never

  been in the business of providing electronic monitoring services.

  Apax has no connection or ties to Florida and does not engage in

  or carry out business in Florida.        Mr. Cresswell asserts that Apax

  has not committed any tortious acts in the State of Florida and

  did not engage in solicitation or service activities in Florida

  that resulted in injury to Plaintiff.



                                      10
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 11 of 15 PageID 1454



        The Declaration of Mitch Truwit (Doc. #93-3, Exh. 3) provides

  that Truwit is a Co-CEO of Apax, a private equity advisory firm

  based in London England.      Truwit works in the New York office and

  resides in Connecticut.      The Declaration of Andrew Sillitoe (Doc.

  #93-2, Exh. 2) provides that Sillitoe is also a Co-CEO of Apax but

  he works out of the London office and resides in London, England.

  Neither defendant has ever resided in Florida, owned or leased

  property in Florida, maintained any records in Florida, owned a

  business registered with the Florida Department of State, and have

  never filed suit or been sued in the State of Florida before this

  suit was filed.     Neither have ever attended any meeting of 3M or

  Attenti.

        Setting aside the issue of plaintiff adding counts as to Apax

  that were not present in the previous pleading, and the issue of

  adding new parties after the deadline to do so, the Court finds

  that the motion should be granted because the allegations are

  insufficient to support personal jurisdiction.        “Legal conclusions

  without adequate factual support are entitled to no assumption of

  truth.”     Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011)

  (citations omitted).      “Threadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements, do not

  suffice.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Even if read in a light most favorable to plaintiff, the

  Declarations contradict the vague and conclusory allegations in



                                      11
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 12 of 15 PageID 1455



  the Fifth Amended Complaint.                Plaintiff alleges a conspiracy

  regarding defective equipment, and the failure to disclose known

  defects     to    the   electronic        monitoring      equipment     that   were

  concealed.       The Declarations clearly state that none of the three

  defendants have any affiliation with Florida.                   Apax denies being

  in the business of electronic monitoring equipment altogether and

  without some nexus between the offending electronic monitoring

  equipment and Apax, there can be no personal jurisdiction over

  this defendant or its CEOs.               The allegations that Apax was an

  “investor/owner” and that 3M sold the company to Apax do not

  constitute       sufficient   allegations       of   a   “business     or   business

  venture”,    a    tortious    act,   or    anything      more   than   an   isolated

  activity.    See Edwards v. Airline Support Group, Inc., 138 So. 3d

  1209, 1212 (Fla. 4th DCA 2014) (Noting “that the majority of courts

  nationwide have found a fraudulent transfer does not constitute a

  tortious act for purposes of Florida's long-arm statute.”).

                                            IV.

        Count X alleges a violation of Florida’s Uniform Fraudulent

  Transfers Act (FUFTA) and Florida’s Deceptive and Unfair Trade

  Practices Act (FDUTPA).         Count X was the only count against Apax

  in the Fourth Amended Complaint, and therefore will be the only

  count considered in the Fifth Amended Complaint.

        “In order to state a FDUTPA claim, a plaintiff ‘must allege

  (1) a deceptive act or unfair trade practice; (2) causation; and



                                            12
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 13 of 15 PageID 1456



  (3) actual damages.’ Dolphin LLC v. WCI Communities, Inc., 715

  F.3d 1243, 1250 (11th Cir. 2013).”             State Farm Mut. Auto. Ins. Co.

  v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d

  1307, 1326 (S.D. Fla. 2017).            A deceptive or unfair trade practice

  may be shown by per se violation or a traditional violation.                            Id.

  Plaintiff alleges a violation of Fla. Stat. § 726.105 and 11 U.S.C.

  § 548 for a fraudulent transfer.

        The federal statute, Section 548, is part of the Bankruptcy

  Code and by its plain language only applies to fraudulent transfers

  that may be avoided by a U.S. Trustee.               11 U.S.C. § 548(a)(1) (“The

  trustee may avoid any transfer....”).                The state law counterpart,

  Section   726.105,       falls    under    the      Florida   Uniform          Fraudulent

  Transfer Act (FUFTA) and “allows creditors to set aside a debtor's

  transfer of assets to a third party under certain circumstances.”

  Arlan   Asset   Mgmt.,      LLC    v.     A.F.A.B.     Contractors,            Inc.,    No.

  3:17CV775-MCR/EMT, 2018 WL 6720412, at *4 (N.D. Fla. June 1, 2018).

  This is not a creditor-debtor relationship and neither statute may

  be used as a predicate offense under the FDUTPA.

        A FDUTPA claim does not necessarily require the violation of

  a predicate statute. “To establish a traditional FDUTPA violation,

  plaintiff must show defendants engaged in “[u]nfair methods of

  competition,    unconscionable          acts   or    practices,         and    unfair    or

  deceptive    acts   or    practices       in   the   conduct       of    any    trade    or

  commerce.”      State     Farm,    315    F.   Supp.    3d    at    1300       (citations



                                            13
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 14 of 15 PageID 1457



  omitted).       Plaintiff must also demonstrate causation and actual

  damages.      Feheley v. LAI Games Sales, Inc., No. 08-23060-CIV, 2009

  WL 2474061, at *5 (S.D. Fla. Aug. 11, 2009) (citing Rollins, Inc.

  v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)).

         “To satisfy the first element, the plaintiff must show that

  “the alleged practice was likely to deceive a consumer acting

  reasonably in the same circumstances.”                Carriuolo v. Gen. Motors

  Co., 823 F.3d 977, 983–84 (11th Cir. 2016) (quoting State, Office

  of Attorney Gen., Dep’t of Legal Affairs v. Commerce Com. Leasing,

  LLC, 946 So. 2d 1253, 1258 (Fla. 1st DCA 2007)).              Plaintiff alleges

  that   Apax     was    an   investor/owner     that   “advised   funds   for   the

  purchase of 3M”.            (Doc. #84, ¶ 7.)     Plaintiff generally alleges

  unfair trade practices by Apax as part of a conspiracy with the

  dismissed defendants for “financial gain and expansion of Attenti

  Electronic Monitoring” as racketeering activity.                 (Id., ¶ 155.)

  Plaintiff alleges that he was injured in his business and property

  in the form of lost compensation and emotional harm as a “direct

  result”    of    the    predicate    acts.      (Id.,    ¶   157.)   The   vague

  allegations of a conspiracy for financial gain do not show how a

  consumer would be deceived by an investor, nor how an investment

  would directly harm plaintiff “in his business”. The Fifth Amended

  Complaint will be dismissed.

         Accordingly, it is now

         ORDERED:



                                          14
Case 2:20-cv-00310-JES-MRM Document 101 Filed 08/10/21 Page 15 of 15 PageID 1458



        1. Defendant Apax Partners LLP’s Motion to Dismiss Fifth

           Amended Complaint (Doc. #87) is GRANTED and defendant is

           dismissed with prejudice.

        2. Defendant’s Apax Co-CEOs Andrew Sillitoe and Mitch Truwit's

           Motion to Dismiss Fifth Amended Complaint (Doc. #93) is

           GRANTED and the defendants are dismissed with prejudice.

        3. The Clerk shall enter judgment accordingly, terminate all

           pending motions and deadlines as moot, and close the file.

        DONE AND ORDERED at Fort Myers, Florida, this         10th    day of

  August 2021.




  Copies:
  Parties of record




                                      15
